DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
    	The Amendment filed on 16 March 2021 has been entered; claims 1-26 remain pending.

Response to Arguments
Applicant's arguments, see Pages 6-13 of the Remarks and Pages 3-7 of the Declaration, filed 16 March 2021 have been fully considered but they are not persuasive.  Regarding the 112(a) rejections of claim 14 (and dependent claim 15), the Examiner maintains that the limitations that recited that the light source and the optical sensor are not part of a microscope are not supported by Applicant’s Specification.  Applicant argues that the Examiner is applying a more stringent standard to requiring microscopes to be expressly described as an alternative to the specific examples of optical sensors described, and that the Examiner has not pointed to any precedent holding that this is this only way to provide support (Page 6 of the Remarks).  
In response, the Examiner notes that Applicant only introduced this limitation in parent case 14/681,777 when a reference which employed a microscope was applied.  It appears clear to the Examiner that prior to that, Applicant did not consider or possess the knowledge that a microscope with a light source and optical sensor could be used within their system, and that the limitations excluding microscopes were introduced solely to get around the prior reference applied.  The Examiner agrees that exact verbiage is not required to provide support; however, this is not the Examiner’s position.  Claim 14 is not rejected because the exact verbiage “wherein the light source and optical sensor are not part of a microscope” does not appear in the Specification; it is rejected because it does not appear that Applicant had possession of the 
With respect to Applicant’s arguments regarding Ex parte Schulz, it is submitted that the straight conductive strip drawing was not enough, and that the Specification also teaches away from using bent strips. The instant Specification does not teach away from using a microscope as the light source and optical sensor.  Regarding Ex parte Wang, it appears that fluorine gas was explicitly discussed in the Specification, as discussed in the Analysis portion, Rejection 1 of the PTAB Final Decision, Appeal 2017-007271, which is at least part of the reason why the Board disagreed with the Examiner’s 112(a) rejection of the limitation which excludes fluorine gas. The Examiner reiterates that microscopes are not discussed by the instant Specification.
Applicant argues that passages within Paragraph [0031, 0033] regarding cutting a section of tubing for bright field microscope and confocal microscope investigation of biofilm density, provides a reason to exclude microscopes; however, these microscopes were apparently used to calibrate the readings from the claimed optical sensor/light source, and not to measure an amount of microbiological growth.  Applicant argues that if a microscopic light source and optical sensor were used as the recited light source and optical sensor, then it would not be necessary to calibrate the readings with further microscopic investigation; however, that microscopes can be used to calibrate the readings does not mean that they have to be in all cases, and the Specification does not teach that this is required. 
Applicant then argues that the claims are all directed to detection systems for use with cooling or boiler systems, where the tubing, light source, and optical sensor are all located nearby in frequently non-climate controlled areas and states that microscopes are too expensive to use in such environments; It is submitted that one of skill in the art would find it obvious to provide any necessary protection to the microscope area, and further that the tube is not required to be in close proximity to the cooling tower, and could be enclosed in an operator station, for example. 

Applicant argument on Applicant’s arguments on Pages 26-27 of the Remarks pertaining to claims 24 and 25 are persuasive; however, these claims are rejected under 35 USC 112(d), as claim 1 already precludes fluorescence emission.  The Examiner submits that claim 1 distinguishes over Barraud and similar references because the system of Barraud relies on fluorescence emission, not transmission of light as required by claim 1.  The Examiner failed to notice that emission was removed from the claims of the instant child case when it was filed; all 103 rejections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 15, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
Regarding claim 14, any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977).  The mere absence of a positive recitation is not basis for an exclusion (see MPEP 2173.05(i)).  The limitations “at least one optical sensor which is not part of a microscope” are not supported by Applicant’s Specification, because there is no disclosure of the optical sensor as a microscope in addition to the optical sensors disclosed in Paragraph [0030]; therefore, optical sensors which are not part of a microscope cannot be expressly excluded.  Regarding claim 15, it is rejected for being dependent on a rejected base claim. Regarding claim 26, the Examiner cannot find a teaching in the Specification that provides support for “wherein the cooling tower or boiler system has turbulent flow through at least a portion of the flowing fluid system”, or mention of a Reynolds number associated with turbulent flow, etc. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of Regarding claims 24 and 25, claim 21 already precludes signals based on fluorescence emission.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
Claims 1-26 are allowed pending resolution of the 112 rejections set forth above, as Barraud only teaches fluorescence emission and detection and not transmission of light.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLARE M PERRIN/Primary Examiner, Art Unit 1778
02 April 2021